Filed 5/19/22 P. v. Mora CA2/8
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                      DIVISION EIGHT


 THE PEOPLE,                                                        B312126

           Plaintiff and Respondent,                                Los Angeles County
                                                                    Super. Ct. No. MA075234
           v.

 MYTCHELL MORA,

           Defendant and Appellant.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Lisa Mangay Chung, Judge. Affirmed.
      Richard B. Lennon, under appointment by the Court of
Appeal, for Defendant and Appellant.
      Rob Bonta, Attorney General, Lance E. Winters, Chief
Assistant Attorney General, Susan Sullivan Pithey, Senior
Assistant Attorney General, Steven D. Matthews, Supervising
Deputy Attorney General, and Michael J. Wise, Deputy Attorney
General, for Plaintiff and Respondent.
                        ____________________
       Mytchell Mora seeks reversal of a judgment arising from
his no contest plea. He contends the trial court improperly
deprived him of his attorney of choice at his arraignment. Mora
accepted appointed counsel at the arraignment and did not
challenge this arrangement until afterwards. We affirm.
       Police arrested Mora on December 5, 2018. Mora allegedly
had threatened the lives of a police sergeant and the sergeant’s
family. A complaint charged him with three counts of stalking
and 14 counts of making criminal threats.
       Mora’s arraignment was the day after his arrest. It was
quick: Mora appeared with a deputy public defender who
announced his appearance “for Mr. Mora.” Counsel then waived
“formal reading and advisal” and entered a not guilty plea and
denials. Mora raised no objection and in fact said nothing. The
trial court noted Mora’s probation would remain revoked, set a
joint probation violation hearing and preliminary hearing, and
concluded the session. (Later-appointed counsel explained Mora
was on probation in another case for the identical offense against
the identical victims.)
       Mora then did several about-faces.
       A minute order shows a private attorney substituted in the
case roughly two weeks after the arraignment. Soon after, Mora
sought to represent himself, and the court granted his request in
late January 2019. Mora filed numerous motions on his own
behalf in the ensuing months.
       Midway during the May 2019 preliminary hearing, Mora
asked for a public defender. The court appointed counsel, who
finished the hearing. This counsel eventually sought to be




                                2
relieved, and Mora sought to represent himself. The court
granted these requests in September 2019.
      One of the many motions Mora filed on his own behalf was
a motion to dismiss challenging his arraignment, dated April
2020. Mora also made later filings claiming he never was
arraigned and was not even in court that day.
      In February 2021, Mora pleaded no contest to one stalking
count and one criminal threats count. The trial court sentenced
him to four years in prison but then released him on parole due to
credits.
      After the court entered judgment, Mora sought a certificate
of probable cause to overturn it. Mora twice has asked for new
counsel on appeal.
      Mora’s appeal raises a lone claim: whether the trial court
improperly denied Mora counsel of choice at the arraignment.
      Mora forfeited this claim. He had counsel at his
arraignment. If he wanted other counsel to represent him, he
had to say so then. (See People v. Trujillo (2015) 60 Cal.4th 850,
856 [rights are subject to forfeiture absent their timely
assertion].) If it were otherwise, all criminal defendants could
take their chances on reaching a favorable plea agreement or
verdict, on the government’s dollar, and avoid any ultimate
adverse result by claiming an earlier desire for other counsel.
      Contrary to Mora’s argument, it would not have been
improper or futile for him to speak up.
      Mora claims a violation of Penal Code section 987, saying it
required the courts to advise him of his right to counsel and this
was not done. This statute is not pertinent because it applies
only to defendants who appear at an arraignment “without
counsel.” Mora had counsel.




                                3
       Mora seems to suggest the trial court at the arraignment
was on notice he wanted private counsel. He relies on evidence
accompanying some of his belated filings, notably a police
narrative and a related excerpt of a transcript showing Mora told
a detective he “would like to talk to my attorney” and he “was
trying to contact him, but no one let me make my phone calls.”
The detective said he guessed Mora would be assigned to an
attorney soon when he got to court and would be free to talk to
him then. Mora answered, “Okay.” “All right?” the detective
asked. Mora responded, “Thank you” and then said he had no
questions: “that’ll be it.”
       Mora told the judge nothing about an attorney. He instead
remained silent and permitted the public defender to speak for
him. This inaction forfeited Mora’s claim.
       Mora’s opening brief also claims “it appears that appellant
had no consultation with the deputy public defender” before the
court appearance, “[n]othing even indicates” they ever spoke, and
“there is nothing to show” that Mora was aware of the charges or
his rights or that he wanted to enter the initial not guilty plea.
Mora does not argue to us he did not know the charges or his
rights. He has not asked us to decide whether any plea was
involuntary. Nor does he assert he would have entered a
different plea at that stage, with or without other counsel. In
this situation, Mora has no basis for disturbing the judgment.




                                4
                        DISPOSITION
      We affirm the judgment.



                                           WILEY, J.

We concur:



             GRIMES, Acting P. J.




             HARUTUNIAN, J.*




*     Judge of the San Diego Superior Court, assigned by the
Chief Justice pursuant to article VI, section 6 of the California
Constitution.



                                 5